Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered
Claims 1-2 and 4-17 are pending and claims 1 and 4-17 are examined on merits in this office action. See the office action of 6/17/2020 for the withdrawal of claim 2 from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gygi et al (WO 2004/108948, hereinafter “Gygi”) in view of Delom et al (proteomic Science 2006) and Curran et al (Nature Communication 2014).
In regards to claims 1, 4-6, 10, 13 and 14, Gygi discloses a method of analyzing protein variants of a target protein (for instance, a phosphorylated variant) of interest in liquid samples of a human (see claim 1, page 6, lines 24-31) comprising:
a)	providing two or more liquid samples of a mammal comprising the recombinant protein of interest (see pages 9, 19);
b)	immobilizing the recombinant protein of interest of each of said samples on a separate solid support coupled to an affinity ligand specific for the recombinant protein of interest in the samples (pages 27, and 29),
c)	eluting the recombinant protein of interest or a fragment thereof of each of said samples from the solid support into separate eluates(see page 27, lines 8-20; page 32, lines 10-12); and
d)	analyzing (page 32) the protein variants of step c) of each of said samples separately using an analytical separating method and comparing said two or more samples pages 32 and 33) using an internal standard binding to the same affinity ligand (see page 7, lines 1-12; page 9, lines 15-17; and page 10).

Delom teaches analysis of phosphoprotein (Title). Delom teaches enrichment of protein/peptide mixture by binding to chromatographic support and eluting the bound protein/peptides for subsequent analysis (page 4, 2nd col., last paragraph to page 5, and Fig 1). Delom teaches running the sample with an internal standard for absolute quantitation of phosphorylation label (page 4).
Curran teaches absolute quantitation of peptides and posttranslational modification (Title) with internal standards (Abstract).  Curran teaches generation of synthetic phosphorylated peptides for using as internal standard and added the phosphorylated peptides to protein of interest (endogenous proteins) before enrichment/purification or immobilizing) and co-eluted afterwards for analysis (page 2 and Fig 2).
Therefore, given the fact that analysis of phosphoprotein variants by first enriching by immobilization to solid phase and eluting the immobilized proteins are disclosed by Gygi, Delom and Curran and given the fact that absolute quantification can be 
 Gygi teaches phosphorylation patterns in sample from cell lysates and from biological fluids but however, Gygi does not disclose analyzing other types of protein variants such as deamidation, oxidation, N-terminal heterogeneity or C-terminal heterogeneity utilizing the process. However, as described above, since the basic concept of analysis of recombinant protein variants (here in this case phosphorylated variants) by immobilizing recombinant protein variants together with internal standard onto solid supports utilizing surface immobilized affinity ligand specific for the recombinant protein of interest is obvious in view of Gygi, Delom and Curran, analysis of other types of protein variants such as glycosylation variants, deamination variants, variants in N-terminal and C-terminal variants would also be obvious using the similar approach once affinity ligand specific for the recombinant protein of interest in obtained or known.

In regards to claims 11, 12 and 15, Gygi teaches that the sample is biological specimen, which can be biological fluid (page 21, last paragraph, page 25, 2nd para).
In regards to claim 16, Gygi teaches determining number of phohosphates present and determining the level of phosphorylated polypeptides (paragraph [0016] and thus determination of Cmax is obvious to one of ordinary skilled in the art and further since the basic concept is provided by Gygi, various calculations for determination process would be obvious to one of ordinary skilled in the art.
Response to argument
Applicant's arguments filed 02/24/2021 have been fully considered but are not persuasive to overcome the rejection under 35 USC 103.
Applicant's main arguments are directed to the reference of Gagi which Applicant's asserts that does not teach analyzing protein variants as recited in claim 1 i.e. protein variants to be analyzed are due to deamidation, oxidation, N-terminal heterogeneity, C-terminal heterogeneity, isomerization, or disulfide isoform. Applicant's argued that Phosphorylation is not specified in claim 1 as protein variant to be analyzed and the reference of Delmon and Curran fail to cure these as the supporting references does 
The above arguments have fully been considered but are not found persuasive because as recited, claim 1 analysis is not devoid of analysis of phosphorylation variants. Due to oxidation encompasses modulation of kinases and phosphorylation. As for example, H2O2 oxidize active site cysteins in phosphatases, thereby inactivating them. H2O2 can also activate protein kinases. Since phosphatases and kinases involve dephosphorylation and phosphorylation, due to oxidation encompasses analysis of protein variants (such as phosphorylation) due to oxidation. N-termial heterogeneity as described in the specifiation (page 14) encompasses any modification at N-terminus, which encompasses phosphorylation. Similarly, due to C-terminal heterogeneity, encompasses any modification at C-terminal as the C-terminal heterogeneity as described in the specification, involve any modification at the C-terminus. Therefore, due to N- and C-terminal heterogeneity encompasses N- and C-terminal phosphorylation. . Applicant is kindly reminded that, according to MPEP 2145 “Consideration of Applicant's Rebuttal Arguments,” arguing limitations (here, in this case, analyzing protein variants not involving phosphorylation) which are not claimed is not proper: “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Moreover, as described in the rejection, since the basic concept of analysis of recombinant protein variants (here in this case phosphorylated variants) by immobilizing recombinant protein variants together with internal standard onto solid 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641